Title: To James Madison from William Hull, 11 October 1805 (Abstract)
From: Hull, William
To: Madison, James


          § From William Hull. 11 October 1805, Detroit. “From letters, I have received from my agent in Boston, I find, my private affairs render my return indispensably necessary. Had these letters arrived in time, I should have stated the fact, and asked this indulgence from the President. I believe however no ill consiquences will result from my absence, as every arrangement has been made, which at present will be necessary. Mr. Griswold the Secretary will perform the duties of Governor in my absence. I have the pleasure to inform you the Territory is perfectly tranquil, and the people satisfied.
          “It is my intention to be at Washington the beginning of the winter, to propose some measures, which seem indispensably necessary, for the prosperity of the Territory.”
        